MORRIS, Chief Judge.
The evidence, briefly summarized, tended to show that defendant was in the company of co-defendants Green and Duff and was first observed by Officer McLawhorn sitting in a car parked near a laundromat. The officer observed defendant leave the car and return to the car “in a staggering motion.” The officer moved to a better vantage point behind some hedges and watched Green and Duff take tires from the back of the laundromat and put them in the car in which defendant remained seated in the middle of the front seat, sometimes leaning over and sometimes sitting up straight. Green and Duff got in the car with defendant still seated in the middle of the front seat, and they drove off. The officer stopped the car and arrested Duff and defendant. Green ran. Defendant was intoxicated but not drunk, according to the officer. According to defendant, he was drunk and remembered very little about his companions putting the tires in the car.
He was convicted of possession of property feloniously stolen, a violation of G.S. 14-71.1, an offense with which he was not charged, the indictment having charged him with receiving stolen goods, a violation of G.S. 14-71. This, defendant argues, is error requiring arrest of judgment. We do not agree.
G.S. 14-71 and G.S. 14-71.1 are identical in language except that the word “possess” is substituted in G.S. 14-71.1 for the word “receive” in G.S. 14-71. In State v. Kelly, 39 N.C. App. 246, 248, 249 S.E. 2d 832, 833 (1978), we said:
*388While it is true that a defendant cannot be convicted of receiving stolen property which he has stolen himself, such is not the case in a charge of possession of stolen property. The concept of “receiving” involves someone other than defendant stealing the property and then transferring possession of it to the defendant. A defendant cannot “receive” property from himself.
While all of the elements of receiving are not present in a charge of possessing, the converse is not true. Clearly all the elements of possession are present in the charge of receiving. G.S. 15-170 provides that a defendant, upon the trial of any indictment, may be convicted of the crime charged in the indictment “or of a less degree of the same crime ... .”
A defendant brought to trial under an indictment, proper in form, may, if the evidence so warrants and the trial is free from error, be properly convicted of the offense charged in the indictment or of a lesser offense all of the elements of which are included in the offense charged in the indictment and all of which elements can be proved by proof of the allegations of fact contained in the indictment. G.S. 15-170; State v. Riera, 276 N.C. 361, 172 S.E. 2d 535; State v. Overman, 269 N.C. 453, 153 S.E. 2d 44; State v. Rorie, 252 N.C. 579, 114 S.E. 2d 233. See also: 41 AM.JUR. 2d, Indictment and Information, § 313; Wharton, Criminal Law and Procedure, § 1799.
State v. Aiken, 286 N.C. 202, 205, 209 S.E. 2d 763, 765 (1974), and cases there cited; State v. Craig, 35 N.C. App. 547, 241 S.E. 2d 704 (1978).
We are of the opinion that the crime of possession of stolen goods (G.S. 14-71.1) is included in the crime of receiving stolen goods (G.S. 14-71) and the court properly submitted that offense to the jury.
It appears from the record that during a court recess, two co-defendants withdrew their pleas of not guilty and entered guilty pleas. After the jury returned to the courtroom, the judge so advised the jury. Defendant, on appeal, assigns this as error.
*389It is accepted procedure in criminal courts to allow a defendant to enter a guilty plea at any time the court is in session. Frequently, where a defendant is being tried with co-defendants, one or more defendants may withdraw a not guilty plea and enter a guilty plea — to the offense charged or another offense. “The Court, however, should be careful to see that such practice works no undue prejudice to another party on trial, (citations omitted.)” State v. Bryant, 236 N.C. 745, 747, 73 S.E. 2d 791, 792 (1953). See also State v. Kerley, 246 N.C. 157, 97 S.E. 2d 876 (1957). Here there is absolutely nothing in the record indicating prejudice to defendant. Indeed, he made no motion for a mistrial, nor request for instructions to the jury, nor did he interpose any objection of any kind. Ordinarily, the court will not consider questions not properly presented by objections duly made at trial and exceptions duly taken thereto assigned as error. Koury v. Follo, 272 N.C. 366, 158 S.E. 2d 548 (1968). Even if this question were properly before us, and it is not, the record discloses no prejudice to defendant.
Defendant also assigns error to the admission of certain statements made while intoxicated on the ground that he knowingly could not have made the statements. Defendant testified that he was drunk when the offense occurred. The arresting officer testified that he obviously had been drinking, but was aware of what was going on, talked coherently, was not confused, and understood the questions asked. The court found as a fact that the statement made by defendant was made freely, voluntarily and intelligently after a free and intelligent waiver of his constitutional rights. A highway patrolman testified that he observed defendant and that he probably would have blown .15% on the breathalyzer. Defendant concedes that the law on this question is set forth in State v. Logner, 266 N.C. 238, 145 S.E. 2d 867, cert. denied, 384 U.S. 1013, 16 L. Ed. 2d 1032, 86 S. Ct. 1983 (1966), that unless a defendant “is so drunk as to be unconscious of the meaning of his words” his intoxication does not render his statement inadmissible. He urges, however, that we overrule the prior decisions and adopt a standard similar to that used in cases involving the operation of a motor vehicle. We are in thorough accord with Logner and are, of course, bound by it.
*390Finally defendant assigns error to the charge of the court with respect to constructive possession. The charge of the court clearly apprised the jury of the law with respect to actual and constructive possession. The jury could not have been misled.
In defendant’s trial we find
No error.
Judge Wells concurs.
Judge Vaughn dissents.